 

 

Exhibit 10.2

 

CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS
OF
Vet Online Supply Inc.

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors (the “Board”) of Vet Online Supply Inc., a corporation incorporated
under the laws of the State of Florida (the “Corporation”), duly held on
November 19, 2019, at which said meeting no less than a majority of the
directors were present and voting throughout, the following resolution, upon
motions made, seconded and carried, was duly adopted and is now in full force
and effect:

 

WHEREAS, the Board of Directors has determined that in the best interests of the
company, it has approved the Distribution and Licensing Agreement between
Begreen Partners Inc., and Vet Online Supply Inc., as a part of the new
reorganization of the company.

 

Located in Southern California, Bgreen will provide exclusive licensing and
distribution of its cannabis agricultural container products. The agreement
includes a 5 year term and $4,000,000 fee to be secured with 400,000 shares of
Series A Stock, at a value of $10 per share and PAR (.001).

 

NOW, THEREFORE, BE IT:

 

RESOLVED, the Board of Directors has determined that in the best interests of
the company, it has approved the Distribution and Licensing Agreement between
Begreen Partners Inc., and Vet Online Supply Inc., as a part of the new
reorganization of the company.

 

Located in Southern California, Bgreen will provide exclusive licensing and
distribution of its cannabis agricultural container products. The agreement
includes a 5 year term and $4,000,000 fee to be secured with 400,000 shares of
Series A Stock, at a value of $10 per share and PAR (.001).

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate and/or proper way to implement the provisions of
the foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board; that the
attached is a true and correct copy of resolutions duly adopted and ratified at
a meeting of the Board duly convened and held in accordance with its by-laws and
the laws of the Corporation’s state of incorporation, as transcribed by us from
the minutes; and that the same have not in any way been modified, repealed or
rescinded and are in full force and effect.

 

IN WITNESS WHEREOF, we have hereunto set our hands as Members of the Board of
Directors of the Corporation.

 

(-s-Daniel Rushford) [vo004_v1.jpg]  11/19/2019 Daniel Rushford, Director  Date
     (-s-Samuel Berry) [vo011_v1.jpg]  11/19/2019 Samuel Berry, Director  Date

 